Electronically Filed
                                                    Supreme Court
                                                    SCWC-15-0000848
                                                    03-OCT-2017
                                                    01:36 PM



                        SCWC-15-0000848

         IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       KEITH M. KANESHIRO, in his official capacity as
 the Prosecuting Attorney of the City and County of Honolulu,
              on behalf of the State of Hawai#i,
                Respondent/Petitioner-Appellant,

                              vs.

        ELEVEN (11) PRODUCTS DIRECT SWEEPSTAKES MACHINES
              (TOTAL ESTIMATED VALUE: $38,500.00),
  FOUR HUNDRED FIFTY SEVEN DOLLARS IN UNITED STATES CURRENCY
    ($457.00); ONE (1) CAM SECURITY DIGITAL RECORDING SYSTEM
(ESTIMATED VALUE: $200.00) (TOTAL AGGREGATE VALUE: $39,157.00),
                  Respondent/Defendant-Appellee,

                              and

                        PJY ENTERPRISES,
                 Petitioner/Claimant-Appellee,

                              and

            WINNER’Z ZONE; APRIL WHITING-HARAGUCHI,
               TRACY YOSHIMURA, and WENDY WAGNER,
           Respondents/Interested Persons-Appellees.
             (CAAP-15-0000848; S.P. NO. 14-1-0567)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-15-0000848; S.P. NO. 14-1-0567; CAAP-15-0000849;
    S.P. NO. 14-1-0568; CAAP-15-0000850; S.P. NO. 14-1-0569;
      CAAP-15-0000852; S.P. NO. 14-1-0570; CAAP-15-0000854;
   S.P. NO. 14-1-0571; CAAP-15-0000855; S.P. NO. 14-1-0572)
          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                  AND ORDERING SUPPLEMENTAL BRIEFING
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Claimant-Appellee PJY Enterprises’

application for writ of certiorari, filed on August 8, 2017, is

hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

            IT IS FURTHER ORDERED that each of the parties shall

file a supplemental brief, not to exceed ten pages and within

twenty days after this order is issued, addressing the effect (if

any) of United States v. Eight Thousand Eight Hundred & Fifty

Dollars ($8,850) in U.S. Currency, 461 U.S. 555 (1983) on this

appeal.

            DATED:   Honolulu, Hawai#i, October 3, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson




                                   2